Case 1:17-cv-03257-TWP-MPB Document 189 Filed 07/12/21 Page 1 of 2 PageID #: 1444




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

     DOUGLAS J. GOSSER,                                  )
     as Personal Representative                          )
     OF THE ESTATE OF BRIAN                              )
     LEE GOSSER,                                         )
                                                         )
                           Plaintiff,                    )
                                                         )
            v.                                           ) CASE NO. 1:17-cv-03257-TWP-MPB
                                                         )
     RICHARD A. MCCORKLE, individually and in            )
     his official capacity as Sheriff of Henry County;   )
     QUALITY CORRECTIONAL CARE, LLC,                     )
     CHRISTOPHER STEPHENSON, P.A.,                       )
     TARA WESTERMAN, R.N., and DENETTE                   )
     LEWARK, R.N.,                                       )
                                                         )
                           Defendants.                   )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

            Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff, Douglas J. Gosser, Personal

     Representative of the Estate of Brian Lee Gosser (“Plaintiff”) and Defendants, Richard

     McCorkle, Quality Correctional Care, LLC, Christopher Stephenson, P.A., Tara

     Westerman, R.N. and Denette Lewark, R.N. (“Defendants”), respectfully file this joint

     stipulation of dismissal of Plaintiff’s Complaint, with prejudice, each party bearing its

     own fees and costs.




                                                 1
Case 1:17-cv-03257-TWP-MPB Document 189 Filed 07/12/21 Page 2 of 2 PageID #: 1445




   /s/ Jeffrey B. Halbert                            /s/ Caren L. Pollack (with permission)
   Ronald E. Elberger (#6675-49)                     Caren L. Pollack
   Jeffrey B. Halbert (#22727-49)                    Pollack Law Firm, P.C.
   Philip R. Zimmerly (#30217-06)                    10333 North Meridian Street, Suite 111
                                                     Indianapolis, IN 46290
   Bose McKinney & Evans LLP                         cpollack@pollacklawpc.com
   111 Monument Circle, Suite 2700
   Indianapolis, IN 46204                            Attorney for Defendant,
   (317) 684-5000; (317) 684-5173 (Fax)              Richard McCorkle
   RElberger@boselaw.com
   JHalbert@boselaw.com
   PZimmerly@boselaw.com
                                                     /s/ Brian M. Pierce (with permission)
   Attorneys for Plaintiff, Douglas J. Gosser,       Brian M. Pierce
   Personal Representative of the Estate of          122 North Mulberry Street
   Brian Lee Gosser                                  Muncie, IN 47305
                                                     brian@brianpiercelaw.com

                                                     Attorney for Defendants,
                                                     Quality Correctional Care, LLC, Christopher
                                                     Stepenson, P.A., Tara Westerman, R.N. and
                                                     Denette Lewark, R.N.




     4155657_1




                                                 2
